Citation Nr: 0018366	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
spondylolysis with spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel






INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Initially, the Board notes that in the November 1998 
statement of the case the RO reported that the current appeal 
is taken from a 1998 rating decision denying the veteran a 
rating in excess of 20 percent.  However, in a rating 
decision dated in August 1990, the RO granted an increased 
rating to 10 percent for the veteran's service-connected 
bilateral spondylolysis with spondylolisthesis at L5-S1.  In 
a September 1990 rating decision, the RO granted an earlier 
effective date for the increase to 10 percent, and denied a 
rating in excess of 10 percent.  The veteran's notice of 
disagreement with this denial of a rating in excess of 10 
percent was received at the RO in September 1991.  
Thereafter, in October 1991, the RO issued the veteran a 
statement of the case, and in November 1991, his substantive 
appeal was received at the RO, thus perfecting his appeal of 
this issue to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  

Although the RO granted an increased evaluation of 20 percent 
for the back disability in a rating decision of May 1992, 
this is not the maximum schedular evaluation available for 
low back disability, the veteran did not express satisfaction 
with the 20 percent evaluation or withdraw his substantive 
appeal, and the veteran is presumed to be seeking the maximum 
available schedular rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus, this case is before the Board on appeal of 
the September 1990 rating decision.


REMAND

VA medical records from the VA Medical Center in Huntington, 
West Virginia showing treatment of the veteran's service-
connected back disability during the years 1991 to 1992 were 
added to the claims file in March and August 1992.  Given the 
procedural history noted above, no supplemental statement of 
the case has been issued covering these records.  
Accordingly, further procedural development is warranted.

Review of the record reveals that the veteran has been 
receiving ongoing treatment for his service-connected back 
disability from the VA Medical Center in Huntington, West 
Virginia since at least August 1990.  In its last request for 
outpatient treatment reports from that facility, the RO 
requested reports dated only from January 1996.  Prior to 
that request, treatment records dated through March 1992 had 
been obtained.  The Board is thus of the opinion that further 
development should include attempts to secure any additional 
available records from the VA Medical Center in Huntington, 
West Virginia corresponding to the period from March 1992 to 
January 1996.

The Board notes that the veteran was last examined by VA for 
the disability on appeal in September 1998.  In the 
examination report, the VA examiner stated that the veteran 
could achieve no extension and only 30-40 degrees of flexion 
before stopping due to pain.  The examiner did not provide an 
adequate assessment of functional impairment on repeated use 
or during flare-ups, or functional impairment associated with 
incoordination.  Consequently, the examination report is not 
adequate for rating purposes.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file all treatment records, i.e., 
outpatient records and/or hospital 
summaries, not previously secured, from 
the VA Medical Center in Huntington, West 
Virginia, reflecting treatment of the 
veteran since March 1992. 

2.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected bilateral 
spondylolysis with spondylolisthesis at 
L5-S1.  All indicated studies, including 
x-ray studies, must be performed.  The 
physician should identify all current 
manifestations of the disability.  If 
arthritis of the lumbosacral spine is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the arthritis is 
etiologically related to the service-
connected disability.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
examiner should identify all excursions 
of motion accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
physician should also express an opinion 
concerning whether the service-connected 
disability would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  The RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain, 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint, and 38 C.F.R. § 4.59 regarding 
painful motion due to arthritis, if 
applicable.  See DeLuca v. Brown, 8 Vet. 
App. 202  (1995).  Finally, the RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
covering all evidence not addressed in a 
prior statement of the case or 
supplemental statement of the case, to 
specifically include the 1991-1992 
medical records from the VA Medical 
Center in Huntington, West Virginia noted 
above.  The RO should provide the veteran 
and his representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




